Title: To James Madison from Thomas Bulkeley, 4 October 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon 4th. October 1801.
					
					The Brig Neptune being detained longer than expected (by which have already had the honor of writing you inclosing the original dispatch from this Government to the United States) gives me the opportunity of informing you that Peace between Portugal & France was concluded between Cyprianno Ribeiro Freire late Minister near the U.S. & Lucien Boanaparte at Madrid on the night of the 30 Ulto.  The Express arrived here with the intelligence on the night of the 3 Instant.  The Authority from which I have this intelligence I think puts it beyond a doubt.  Several Letters received from Spain to different persons confirm it.  I have the honor to be with the greatest respect Sir Your humble & Obedt. Servt.
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
